




EXHIBIT 10.1
 
BLUE NILE, INC.
PERFORMANCE BONUS PLAN
EXECUTIVE CASH BONUS PLAN FOR FISCAL YEAR 2013


Purpose:
Blue Nile, Inc. (“Blue Nile” or the “Company”) has designed this Executive Cash
Bonus Plan for Fiscal Year 2013 (the “Bonus Plan”) for designated executive
officers. The Bonus Plan is designed to motivate these executives to achieve the
Company's objectives by rewarding the executives with cash payments upon the
achievement of the Company's objectives for fiscal year 2013.


Subject to Performance Bonus Plan:
This Bonus Plan operates under, and is subject to the terms of, the Blue Nile,
Inc. Performance Bonus Plan. The Performance Bonus Plan was approved by Blue
Nile's Board of Directors and Blue Nile's stockholders. Any capitalized terms
not defined in this Bonus Plan have the meaning set forth in the Performance
Bonus Plan.


Performance Period:
The Performance Period for this Bonus Plan is the Company's 2013 fiscal year -
that is, December 31, 2012 through December 29, 2013.


Eligibility:
On the Target Determination Date, the Compensation Committee (the "Committee")
will designate which executive officers and other key employees will be
Participants. In order to earn any Bonus Award under the Bonus Plan, a
designated executive must remain employed throughout the entire Performance
Period. If the executive's employment terminates before the end of the
Performance Period, the executive will not be eligible to earn or be paid any
Bonus Award, except as provided in an applicable severance plan or in an
individual agreement with an executive and only to the extent such right does
not disqualify such Bonus Award (or any other Bonus Award under this Bonus Plan)
as Performance-Based Compensation. If an executive is on a leave of absence for
a portion of the Performance Period, the executive will be eligible for a Bonus
Award based on the actual salary he or she earned from the Company during the
Performance Period for active service (that is, exclusive of any salary
replacement benefits paid during the leave via insurance or otherwise). 
The Section 162(m) Performance Goal:
The “Section 162(m) Performance Goal” used to determine the Maximum Award that
may be earned by the Participant for the Performance Period is Revenue. On the
Target Determination Date, the Committee will establish the level of achievement
of revenue that will result in the crediting to the Participant of the Maximum
Award. “Revenue” is defined as the net revenue reported in the Company's 2013
Form 10-K. If the Company does not achieve this level of revenue during the
Performance Period, no Bonus Award will be earned or paid to any Participant
under this Bonus Plan for the Performance Period.


Maximum Award:
On the Target Determination Date, the Committee will establish the bonus
percentage necessary to determine each Participant's Maximum Award. A
Participant's “Maximum Award” is the lesser of (i) 200% of his or her Target
Award and (ii) $3,000,000.


Target Award:
The “Target Award” equals the product of: (a) the actual base salary earned by
the Participant in the Performance Period and (b) a bonus percentage between 0%
and 100% designated by the Committee on the Target Determination Date. A
Participant's bonus percentage may not be increased during the Performance
Period. If the Participant's bonus percentage is decreased or salary amount is
changed during the Performance Period, the Participant's Target Award will be
calculated based on the applicable bonus percentage in place at the time the
Participant earned the applicable salary amount.




--------------------------------------------------------------------------------




Determination of Actual Award - Payout Formula:
On the Payout Determination Date, the Committee will determine whether the
Company has achieved the Section 162(m) Performance Goal. If the Company has
achieved the Section 162(m) Performance Goal, each Participant will be credited
with a Maximum Award. The Committee will then exercise negative discretion in
respect of the Maximum Award in order to determine the actual award earned by
that executive for the Performance Period (the “Actual Award”), with such
negative discretion based on: (i) achievement against additional revenue goals
selected by the Committee, as reflected by the calculation of the Revenue Result
(described below), (ii) achievement against adjusted EBITDA goals selected by
the Committee, as reflected by the calculation of the adjusted EBITDA Result (as
described below), (iii) achievement against any individual performance goals
selected by the Committee, as reflected by the calculation of the Individual
Result (described below), and (iv) any other factors selected by the Committee
in its sole discretion.


Specifically, the Actual Award is determined as follows:


1.
 
The product of (i) the Revenue Result, (ii) 50%, and (iii) the Target Award is
the “Financial Award.”
 
 
 
2.
 
The product of (i) the EBITDA Result, (ii), 30%, and (iii) the Target Award is
the “EBITDA Award.”
 
 
 
3.
 
The product of (i) the Individual Result, (ii), 20%, and (iii) the Target Award
is the “Individual Award.”
 
 
 
4.
 
The sum of (i) the Financial Award, (ii) the EBITDA Award, and (iii) the
Individual Award, subject to any other factors selected by the Compensation
Committee in its sole discretion, is the Actual Award, and the Maximum Award is
reduced by the difference between the Actual Award and the Maximum Award.



To determine the “Revenue Result,” "EBITDA Result," and “Individual Result,” the
Compensation will determine a percentage, between 0% and 200%, based on the
achievement during the Performance Period of the goals selected by the Committee
for the Performance Period.


Administration:
Actual Awards will generally be paid within 60 days after the close of the
Performance Period, but in all cases will be paid not later than March 15 of the
year following the year in which they were earned, in compliance with the short
term deferral exception from Section 409A of the Internal Revenue Code of 1986,
as amended. The Company will withhold from any payments under the Bonus Plan and
from any other amounts payable to a Participant by the Company any amount
required to satisfy the income and employment tax withholding obligations
arising under applicable federal and state laws in respect of a Bonus Award.
Participation in the Bonus Plan is at the discretion of the Committee.
Designation as a Participant does not change the at-will nature of employment
with the Company.
Except as otherwise provided in the Performance Bonus Plan, the Committee will
have full power and authority to construe, interpret, and administer the Bonus
Plan, including the power to amend or terminate the Bonus Plan at any time,
without the consent of any adversely affected Participant. The Committee may at
any time adopt such rules, regulations, policies, or practices as, in its sole
discretion, it determines to be necessary or appropriate for the administration
of, or the performance of its responsibilities under, the Bonus Plan. Any
decision by the Committee that is not inconsistent with the provisions of the
Performance Bonus Plan shall be conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.






